On Rehearing
HARDY, Judge.
We were motivated in granting a rehearing in this matter by a fear that we might have been guilty of a misinterpretation of the facts upon which our original opinion predicated a conclusion of contributory negligence against plaintiff.
Careful re-examination of the record has only served to more firmly convince us of the correctness of the conclusion expressed in the original opinion that both parties to the accident were guilty of acts of negligence in failing to make proper observation, which acts concurred in causing, or contributing to, the occurrence of the collision.
It follows that our original judgment should be, and accordingly it is, reinstated and made final.